1    Cathy L. Arias, State Bar No. 141989
     Arthur S. Gaus, State Bar No. 289560
2    Patrick M. Callahan, State Bar No. 219419
     BURNHAM BROWN
3    A Professional Law Corporation
     P.O. Box 119
4    Oakland, California 94604
     ---
5    1901 Harrison Street, 14th Floor
     Oakland, California 94612
6    Telephone: (510) 444-6800
     Facsimile: (510) 835-6666
7    Email:      carias@burnhambrown.com
                 pcallahan@burnhambrown.com
8                agaus@burnhambrown.com
9
     Attorneys for Defendant
10   STARBUCKS CORPORATION
11   CENTER FOR DISABILITY ACCESS
12   Raymond G. Ballister, Jr., Esq., SBN 111282
     Phyl Grace, Esq., SBN 171771
13   Elliott Montgomery, Esq., SBN 279451
     Mail: PO Box 262490
14   San Diego, CA 92196-2490
     Delivery: 9845 Erma Road, Suite 300
15   San Diego, CA 92131
     (858) 375-7385; (888) 422-5191 fax
16   emontgomery@potterhandy.com
     Attorneys for Plaintiff
17
                                  UNITED STATES DISTRICT COURT
18
                                  EASTERN DISTRICT OF CALIFORNIA
19
20   SCOTT JOHNSON,                                        No. 2:18-cv-00395-JAM-EFB
21                  Plaintiff,                             JOINT STIPULATION TO STAY THE
22                                                         CASE PENDING APPEAL AND
     v.                                                    ORDER
23
     STARBUCKS         CORPORATION,        A
24   Washington Corporation; AND DOES 1-10,                Honorable John A. Mendez

25                  Defendants.

26
27          Plaintiff SCOTT JOHNSON and Defendant STARBUCKS CORPORATION submit the

28   following joint stipulation to stay the case pending Plaintiff’s appeal.
            Whereas, this action is scheduled for trial on September 30, 2019;

                                            1
      JOINT STIPULATION TO DEFER DISCOVERY AND (PROPOSED) ORDER                 No.2:18-cv-00395-JAM-EFB
1            Whereas, the central issue in this case is whether Starbucks is required to provide 36 inches

2    of clear space on its transaction counters in order to comply with the Americans with Disabilities
3    Act (ADA);
4            Whereas, in the case of Scott Johnson v. Blackhawk Centercal, LLC, et al., 3:17-cv-02454-
5    WHA, the Honorable William Alsup granted summary judgment to Starbucks finding that the
6    ADA does not require Starbucks to provide 36 inches of clear space on its transaction counters.
7    Judge Alsup made this ruling after requesting that the Department of Justice provide an Amicus
8    Brief on the clear space issue. The Department of Justice determined that the ADA accessibility
9    guidelines do not require Starbucks to provide 36 inches of clear space;
10           Whereas, following Judge Alsup’s Order in favor of Starbucks, Plaintiff has appealed the
11   judgment;
12           Whereas, the parties jointly agree and stipulate that any substantive decision on the Appeal
13   in Scott Johnson v. Blackhawk Centercal LLC, et al., 3:17-cv-02454-WHA, would be dispositive
14   of the central issue remaining for trial in the instant case.
15           Consequently, the parties request this Court to stay the case until the appeal in Scott
16   Johnson v. Blackhawk Centercal LLC, et al., 3:17-cv-02454-WHA, is decided.
17           SO STIPULATED.
18
19   DATED: June 4, 2019                             BURNHAM BROWN

20
21                                                   /s/ Cathy L. Arias______________
                                                     CATHY L. ARIAS
22                                                   ARTHUR S. GAUS
                                                     PATRICK M. CALLAHAN
23
                                                     Attorneys for Defendant
24                                                   STARBUCKS CORPORATION

25
     DATED: June 4, 2019                             CENTER FOR DISABILITY ACCESS
26
27
                                                     _/s/ Elliott Montgomery_________
28                                                   ELLIOTT MONTGOMERY
                                                     Attorneys for Plaintiff
                                                     SCOTT JOHNSON
                                            2
      JOINT STIPULATION TO DEFER DISCOVERY AND (PROPOSED) ORDER               No.2:18-cv-00395-JAM-EFB
1                                                   ORDER
2
            Having read the foregoing joint stipulation, and for good cause found this case is stayed
3
     pending the outcome of Plaintiff’s appeal. Within 14 days of a resolution of the appeal in Scott
4
     Johnson v. Blackhawk Centercal, LLC, et al., 3:17-cv-02454-WHA, the parties shall submit a Joint
5
     Status Report reporting all issues, if any, remaining in this matter.
6
            IT IS SO ORDERED.
7
     DATED: June 4, 2019                            /s/ John A. Mendez________________________
8                                                   HON. JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            3
      JOINT STIPULATION TO DEFER DISCOVERY AND (PROPOSED) ORDER              No.2:18-cv-00395-JAM-EFB
